 In the Matter of LONG-BELL LUMBER COMPANYandINTERNATIONAL,BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION #B77, AFFIL-IATED WITH THE AMERICAN FEDERATION OF LABORIn the Matter of LONG-BELL LUMBERCOMPANY, LONGVIEW BRANCHandBOOMMEN AND RAFTERS, LOCAL UNIONNo. 107,CHARTERED BYTHE INTERNATIONAL WOODWORKERS OF AMERICA, AFFILIATED WITHTHE' CONGRESS OFINDUSTRIAL ORGANIZATIONSIn the Matter of LONG-BELL LUMBER COMPANYandLUMBER ANDSAWMILL WORKERS UNION, LOCAL 2610, CHARTERED BY THE UNITEDBROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA, AFFILIATEDWITI-I THE AMERICAN .FEDERATION OF LABORCases Nos. R-1095 to h-2097 inclusive.Decided February 13, 1941Jurisdiction:lumber industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit; conflicting claims of rival representatives:, elec-tion necessary.Four A F. of L affiliates that urged separate units for employees foundto constitute a single unit placed on ballot as joint representatives affiliatedwith the A F of L with option of withdrawing upon requestUnitsAppropriatefor CollectiveBargaining:(1) boommen, rafters, and slip-men excluding shingle-mill slipmen and the foreman of the log-ponddepartment; and (2) all production and maintenance employees excludingsupervisory,, clerical, office, and shingle-mill employees, and boommen, rafters,acid slipmen; electricians,machinists, and electrical crane, monorail andtransfer car operators included within the unit, notwithstanding the requestsof several craft unions that they respectively constitute separate craft units,in view of nature and organization of operations performed, and of the historyof collective bargaining at the plant and in the industry.Mr. Patrick H. Walker,for the Board.Mr. C. E. Lombardi,of Kansas City, Mo., andMr. David F. Mc-Lean,of Longview, Wash., for the Company.Mr. H. F. Mullaney,of Seattle,Wash., andMr. Lawson Wimberly,of Washington, D. C., for the I. B. E. W.Mr. James J. Molthan,of Seattle,Wash., for the Boommen andRafters.Mr. L. Presley Gill,of Seattle,Wash., for L. and S., Local 2610and Local 2678.29 N I, 11 11 , No 102586' LONG-BELL LUMBER COMPANY587Mr. James A. Duncan,of Seattle,Wash.,Mr. Carl Nagel,of Kelso,Wash., andMr. Paul R. Hutchings,ofWashington, D. C., for theI.A. M.Mr. Perry GershonandMr. John C. Stevenson,both of Seattle,Wash., for I. W. A., Local 36.Mr. Bertram Diamond,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT-OF THE CASEOn July 25, 1940, International Brotherhood of Electrical Work-ers,Local Union #B77, affiliated with the American Federation ofLabor, herein called the I. B. E. W.; on August 13, 1940, Boommenand Rafters, Local Union No. 107, chartered by the InternationalWoodworkers of America, affiliated with the Congress of IndustrialOrganizations, herein called the Boommen and Rafters; and onAugust 26, 1940, Lumber and Sawmill Workers Union, chartered,by the United Brotherhood of Carpenters & Joiners of America,affiliated with the American Federation of Labor,' respectively, filedwith the Regional Director for the Nineteenth Region (Seattle, Wash-ington) three separate petitions, each alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Long-Bell Lumber Company, herein called the Company, employedat its Longview, Washington, division, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On September 20, 1940, the National Labor Relations Board, hereincalled the 'Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice; and, pursuant to Article III,Section 10 (c) (2) of said Rules and Regulations, ordered that thethree cases be consolidated for the purposes of the hearing.On September 25, 1940, the Regional Director issued separate noticesof hearing in the three cases, copies of which were duly served uponIPrior to the hearing formal papers in this proceeding were so captionedAt the hear-ing they were amended to read Lumber and Sawmill Workers Union,Local 2610,charteredby the United Brotherhood of Carpenters&Joiners of America, affiliated with the AmericanFederation of Labor, herein called L. and S.,Local 2610.L. and S , Local 2610, was notchartered until September9, 1940 588DECISIONSOF NATIONALLABOR RELATIONS BOARDA he Company; upon the I. B. -E. W., the Boommen and Rafters, andL. and S., Local 2610, the petitioners herein; and upon InternationalWoodworkers of America, Local 36, herein called I. W. A., Local 36,.a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notices, a hearing was held at Kelso, Washington,commencing on October 9, 1940, and concluding on October 15, 1940,beforeWebster Powell, the Trial Examiner duly designated by theBoard.In the course of the hearing the Trial Examiner grantedleave to intervene to Lumber and Sawmill Workers Union, Local 2678,chartered by the United Brotherhood of-'Carp-enters & Joiners ofAmerica, herein called L. and S., Local 2678, and to Local 1350, Inter-national Association of Machinists, affiliated with the American Feder-ation of Labor, herein called the I. A. M. All parties wererepresented by counsel or by official representative and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed:The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board on November 19, 1940, at Washington, D. C.The Company, the L B. E. W., and the I. A. M. were represented andparticipated in the argument.The Company filed a brief which theBoard has considered.Upon the entire record in the case, the Board makes the following:-FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY 2Long-Bell Lumber Company is a Missouri corporation with prin-cipal offices at Kansas City, Missouri, engaged in the business of log-ging and manufacturing lumber and lumber products. It owns andoperatesproperties inWashington, California,Oregon,Texas,Arkansas,' Mississippi, Louisiana, Missouri, Oklahoma, Kansas, andNew Mexico.At Ryderwood and Longview, Washington, it has,respectively, a. logging and sawmill division.This, proceeding isrestricted to employees in the Longview division. In the year 1939about 91 percent of the principal material used by the respondent in3Cf.Matter of Long-Bell Lumber CompanyandInternational Association of Machinists,etc,16 N. L. R.B. 892. LONG-BELL LUMBERCOMPANY589of logs.. About 37 percent of such logs came from the Company'slogging operations at Ryderwood.About 41 percent of the totalamount ' of logs used was shipped to Longview from Oregon; theremainder came from within the State of Washington. In 1939about $296;173 was expended by the Company upon general machineryand supplies for use at Longview; these materials were chiefly pur-chased fr'oln sources outside the State ofWashington.During thesame period shipments of lumber and lumber products from Longviewtotalled 365;382,250 feet and were valued at $8,817,543.About 94percent of the' shipments went to points outside of the State ofWashington.`H. THEORGANIZATIONS INVOLVEDI{nternatiolialBrotherhood of ElectricalWorkers; Local Union#B77; is a labor organization affiliated with the American Federa-tion' of Labor, admitting to membership employees of the, Companyat Longview.Lumber and Sawmill Workers Union, Local 2610, chartered by the'United- Brotherhood of Carpenters & Joiners of America, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership electrical crane, monorail and transfer caroperators employed by the Company at Longview.Local 1350, International Association of Machinists is a labororganization affiliated with the American Federation of Labor, ad-Longview.Lumber and Sawmill Workers Union, Local 2678, chartered, by, the;United Brotherhood. of Carpenters & Joiners of America, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership production and maintenance employees of theCompany at Longview, excluding office and supervisory employees.3Boommen and Rafters, Local Union No. 107, chartered by the Inter-nationalWoodworkers of America, is a labor organization affiliatedwith the North West Council of Boommen and Rafters and the Con-gress of Industrial Organizations, admitting to membership employees.of the Company at Longview.-InternationalWoodworkers of America, Local 36, is a labor organi-zation affiliated with the Congress of Industrial' Organizations,admitting to membership employees of the Company at Longview.-6L. and S.,Locals 2610 and 2678 are also affiliated with Longview District Council Lum-ber and Sawmill Workers Union;the I. B. E W. and the I. A M.-are affiliated w;ith theCowlitz Metal Trades Council of Longview, Kelso,and Vicinity. 590DECISIONSOF NATIONAL -LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn numerous occasions since 1938,when the Boommen and Raftersfirst entered into bargaining relations with the Company,the Com-pany has refused to allow the inclusion of slipmen within the groupwhich theBoommen and Rafters sought,and now seeks, to represent.Within the past year representatives of about ten companies withbooms located on the Columbia River and its tributaries and repre-sentatives of three locals of the North West Council of Boommen and-Rafters arrived at a tentative agreement dealing with>,wages; hours,and working conditions at the booms.The Company and the Boom-men and Rafters were parties to the negotiations but the Boommenand Rafters declined to ratify the tentative agreement because it didnot cover slipmen.-As discussed in detail in Section 1', the claims as to the appropriateunit, of the Boommen and Rafters and I.W. A., Local36, conflictwith those of the I. B. E. W., the I.A. M., and L. and S., Locals2610 and 2678.The Companyopposes,in whole or in part, therclaims -of each of the labor organizations.A statement of the Company's'positionwhichwas read into the record concluded with the assertionthat "the Companywill await theBoard'scertificate before conclud-ing a collective agreement with any claiming to represent theseemployees."There were introduced in evidence statements by the Trial Exam-iner and bythe FieldExaminer showing that each of the labororganizations involved represents a substantial number of employeesin the-unit which it claims to be appropriate.'4 The I. B. E. W. presented an authorization petition containing19 signaturesthat ap-peared to be genuineoriginalsignaturesOf these signatures, 18 arenames which appearon the Company's pay roll of August 22, 1940That pay roll disclosesa total of 22employees within the unit claimed by the I B E W to be appropriate.1.W. A , Local 36, submitted 281 application authorization cards and 159 authorizationcards bearing what appeared to be genuine original signatures.About 82 cardswere un-dated, the rest were dated from 1937 to 1940, mclusneOf these signatures, 264 arenames which appear on the Company's pay roll of August 22, 1940That pay roll disclosesabout 1.600 persons within the unit claimed by I W A , Local 36, to be appropriateThe Boommen and Rafters submitted 40 cards taken from membership roster and duesrecords, 4 application authorization cards and 1 withdrawal card from Shingle WeaversUnion, Local No 2755, chartered by the United Brotheihood of Carpenters & Joiners ofAmericaThe records appeared to be genuine iecords and the signatures affixed to theapplication authorization cards and the withdrawal card appeared to be genuineoriginalsignaturesOf the latter cards, 3 were undated and 2 were dated in 1940The member-ship roster and dues record cards showed that for the 40 names appearingthereon, dueshad been paid up to from May to August 1940, inclusiveAll the 45 names appearing onthe application autlioiizalion cards, the membership roster, and dues record cards,and thewithdrawal card, are on the Company's pay roll of August 22, 1940That pay roll dis-closes 47 persons within the unit claimed by the Boommen and Rafters to be appropriateL and S , Local 2610, submitted 38 application authorization cards bearing what ap-peared to be genuine original signaturesThe caids were dated from July to August 1940,inclusiveAll the 38 names appearing on these cards are on the Company's pay roll of LONG-BELL LUMBER COMPANY591We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF TILE QUESTION CONCERNING REPREuENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITSThe I. B. E. W. claims as an appropriate unit all employees en-gaged in the construction, maintenance, and operation of the elec-trical equipment of the Longview division,' excluding the foremanof 'the electrical department.The I. A. M. asks for a unit of machineshop employees at Longview, excluding .the foreman of the machineshop, and L. and S., Local 2610, for a unit of electrical crane, mono-rail, and transfer car operators.L. and S., Local 2678, contends fora unit of all production and maintenance employees at Longview,excluding shingle mill, office and supervisory employees, and all thoseincluded within the units requested by the I. B. E. W., the I. A. M.,and L. and S., Local 2610.The Boommen and Rafters seek a unitof boommen, rafters, and slipmen; excluding shingle-mill slipmenand supervisory employees with power to hire and discharge. I. W.A., Local 36, contends for an "industry unit" with exclusions basedon previous "history of bargaining in the industry," that is, a unitincluding all production and maintenance employees at Longview,office, and shingle-mill employees.The Company's contention is thatthe "entire Longview lumber mill" constitutes a single appropriateAugust 22, 1940The pay roll of the Company for August-26, 1940, discloses about 87persons in the unit claimed by L. and S , Local 2610, to be apps opriateThe I. A. M. submitted 12 authorization cards bearing what appeared to be genuine origi-nal signatures.The cards were dated from October 11 to October 14, 1940, inclusiveAllthe names on the cards appear on the Company's pay roll of October 2, 1940. `In addition,the financial secretary of the I A M identified a thirteenth name on the pay roll of thatdate as the name of it member of the I A M That pay roll discloses about 25 persons inthe unit claimed' by the I' A M to be appropriate.L and S, Local 2678, submitted 89 application cards, of which 88 appeared to beargenuine original signatures, and 1 was unsignedThe cards were dated from September toJanuary 1940, inclusive.Of the 88 signed cards, 87 have names appearing on the Com-pany's pay roll of October 2, 1940.That pay roll discloses about 1.600 employees in theunit claimed by L and S , Local 2678, to be appropriate6The record shows that this unit is intended to consist of all electricians and electrician'shelpers employed at the plant. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit; its brief indicates that it is opposed to the claim of the Boom-men and Rafters only in so far as it seeks to include slipmen alongwith boommen and rafters:The history of organization and collective bargaining at the Com-pany's Longview division dates from 1935. In that year Local 2504of, the Lumber and Sawmill Workers, chartered by the UnitedBrotherhood of Carpenters & Joiners of America, was formed. Itadmitted to membership employees throughout the mill. ' Local 2504'was in existence only for a few months; it was succeeded by Local2640 of the same union. In December-1935 the Company concludeda collective bargaining agreement with this local.The agreement,recognized- Local 2640 as the collective bargaining agency, for itsmembers in the Company's "sawmills and manufacturing departmentsat Longview," and regulated wages, hours, and working c6nditions.6It was for an indefinite term, permitting modification or terminationon 60 days' notice.A similar agreement succeeding the first was,concluded between the same parties in April 1937.Sometime in 1938the agreement was terminated when officers of Local 2640 informedthe Company that they wished to do so because they had sent in their,charter for cancellation.L.' and S., Local 2678, was chartered' in1938 as a successor to Local 2640, but has had no bargaining relationswith the Company.-The Company has also bargained with the Boommen and Rafters. -That organization first made bargaining requests of the Company in1935 and again in the 'fall of 1937. In June 1938, the Board'sRegional Director for the Nineteenth Region called to the attentionof the Company a field examiner's investigation, undertaken at therequest of the Boommen and Rafters, which had disclosed that amajority of the boommen and rafters had designated the aforemen-tioned organization, that no other labor organization was seeking torepresent them, and that the Company- could safely enter into bar-gaining relations with the designated organization.Thereupon theCompany entered into bargaining relations with the Boommen -andRafters for its members only.Subsequently bargaining between theCompany and the Boommen and Rafters was carried on by meansof district-wide negotiations between Columbia- River boom operatorsand three locals affiliated with the North West Council of Boommenand Rafters.The Company and the Boommen and Rafters `wereArticle XV reads : "The wage scales establ»hed under this agreement shall be fiftycents' per hour for unskilled labor with the same differentials that apply at this date forsemi-skilled and skilled labor"An oxertime section makes mention of transfer men, elec-tricians, and machinistsThe record does not show whether boonimen, rafters, or slipmencame within the general scope of the agreementThe agreement itself is ambiguous with respect to whether it governed the- terms ofemployment of non-members and the record does not show "hat the practice under theagreement was LONG-BELL LUMBER.COMPANY.:parties to these 'llegotiittions,' which were not continuous and tookplace over a period of a year.Both in the individual and joint ne-gotiations tentative understandings, not reduced to writing, werearrived at.The negotiations covered boommeu and rafters.Aspreviously stated, on numerous occasions the Boommen and Raftershave sought to bargain with the Company for slipmen, but withoutsuccess.In the past year a proposed agreement resulting, front thejoint negotiations was rejected by the Boommen and Rafters becauseit did not apply to slipmen.The Company has bargained with no other organizations for anypart of the Longview operations involved in this proceeding.?There are at the plant a general interdependency of functions andunified management and supervision.a.Boommen, rafters, and slipmen.The Company's pay roll of October 2, 1940, listed about 34 boom-men and rafters 3 and 10 slipmen.Adjoining the sawmill is a mill pond in which the logs float im-meditely before being taken into the , mill.The mill pond coversan area of about 40 acres.Connected with the mill pond by a canal,and extending from a point approximately a quarter of a mile dis-'tart from it to a point approximately one and onne-half miles distantis a log-storage pond into which logs are dumped from trucks andfrom trains before being taken to the mill.About 1500 feet beyondthe log-storage pond is an outside log pond, which is really a kindof log harbor in the Cowlitz River.Here rafts of logs purchased bythe Company are towed in from other river points before being takento the mill.All but one of the boommen and rafters work on the log storageand outside log ponds.There they break down large rafts of logs,sort logs according to size, grade, and species; and assemble'rafts fortransportation to other points on the river or to the mill pond.Thework is skilled and hazardous.'Rafts of logs are towed from the log-storage pond through thecanal into the mill pond.They are placed by launches in racewaysthat extend out about 500 feet. from the^,points where the logs arehauled into the mill by "bull chains." Slipmen are engaged in con-.°The Company is a party to an industry-wide agreement with the Shingle Weavers Unioncovering the employees of the shingle mill at the Longview division.None of the labororganizations participating in this proceeding is seeking to represent such employees.These terms include within their scope occupations designated on the pay roll as boom-man, boem filer, head boom, marker,bead raftsman, logger on launch, and dragsawoperator 594DECISIONS OF NATIONAL -LABOR RELATIONS BOARDveying these logs to the "bull chains."There is one boomanan on themill pond to do such sorting work as might be necessary.While the boommen and rafters are under the,supervision of thehead of the Company's logging and timber department, the slipmenare under the supervision of the head of the sawmill and lumbermanufacturing plant; slipmen receive, a lower wage than boommenand rafters.The Company contends that slipmen could perform,their work from the planked surfaces of the raceways that extend outinto the mill pond and that such work is much less skilled than thatof the boommen and rafters.The record shows, however, that the slipmen perform work similarto that performed by boommen and rafters.Although they do nothave to sort logs according to species or grade, or to assemble rafts,they do break down rafts ; in practice, like the boommen, they per-form a substantial part of their work on the floating logs.Boommerand rafters are recruited from slipmen.The North West Council of Boommen and Rafters has a consider-able history of bargaining in the lumber industry.9The Boommenand Rafters have established a history of bargaining for boommenand rafters at the Company's Longview division.Furthermore theyhave consistently striven to represent slipmen; in 1939 boommen,rafters, and slipmen struck together. In view of these facts we areof the opinion that the boommen, rafters, and slipmen employed bythe Company constitute an appropriate bargaining unit.The launches which haul logs from the log-storage pond to themill pond are owned by independent contractors and are not operatedby employees of the Company; the launch operators are not eligiblefor membership in the Boommen and Rafters and that organizationdoes not desire to include them within the unit hereinafter foundappropriate.It also seeks to exclude the foreman of the log-ponddepartment, as 'an employee with power to hire and discharge, andthe slipmen at the shingle mill, who are regarded by the Boommenand Rafters as covered by the contract between the Company and theShingleWeavers Union.We find that all boommen, rafters, and slipmen employed by theCompany at its Longview division, excluding shingle-mill slipmenand the foreman of the log-pond department, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of their0 It, or its locals, had about 50 signed agreements throughout the industry at the time ofthe heatingSeeMatter of Crown Zellerbach Corporation, Crown Willamette Paper Com-panyDn'ision andBownmen and Rafters Local#68, 26 N L R B 1014. LONG-BELL LUMBER COMPANY595right to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.b.The remaining employeesAt the time of the hearing there were about 85 electrical crane,monorail, and transfer car operators.They are engaged in theoperation of electrically driven devices for transporting, lumber.These devices are necessarily scattered throughout, the plant and theoperators are under the supervision of the foremen in the differentdepartments where they work.There was some conflict in the evi-dence as to whether crane and monorail operators were skilled orsemi-skilled workers.Less skill is required to run a transfer carthan to operate the cranes or monorail hoists ; there is not much simi-larity between the work of a transfer car operator and .that of craneand monorail operators. Crane and monorail operators are generallyrecruited from among the lead men who assist them from the ground;it does not appear that they are recruited from transfer car operators.There is some similarity between the skills required to operate thevarious cranes and that necessary for the operation of the monorailhoist.However, there is no showing that crane and monorail opera-tors have been used interchangeably ; crane operators themselves arenot shifted from one type of crane to another.L. and S., Local 2610, was chartered by the United Brotherhoodof Carpenters & Joiners on September 5, 1940, after the filing of thepetition by the Lumber and Sawmill Workers requesting a unit ofcrane, monorail, and transfer car operators.L. and S., Local 2678,had admitted to membership those now eligible to join L. and S.,Local 2610.There is no history of separate bargaining for sucha group in the lumber industry.The pay roll of October 2, 1940, discloses about 25 machine-shopemployees.10All of these employees work in the machine shop lo-cated in the center of the southerly portion of the plant and are underthe supervision of the foreman of the shop.All the machinists workin the machine shop ; they do only machinist's work.The pay roll of October 2, 1940, discloses about 24 electricians.Of these about nine rarely work outside the electrical shop situatednear the machine shop at the plant.About seven are roving craneelectricianswho do crane maintenance work throughout the plant,using the electrical shop as their base.About eight others doelectrical maintenance work in various departments of the plant andare considered by the Company to be attached to these departments;"Included with the machinists in the machine shop are blacksmiths and tinsmiths andtheir helpers,whom the I A. M apparently is seeking to represent,although they are noteligible to membership in the I A. M.413602-42-N of 29-39 596DECISIONS-OF NATIONALLABOR RELATIONS BOARDthey are, however, generally recruited from the employees in theelectrical shop and are responsible, like such employees, to the fore-man of the electrical department for the manner of performance oftheir work.As stated above, there has been no history of separate bargaining atthe Longview division for either crane, monorail and transfer caroperators, or electricians, or machine shop employees.On the con-trary, the history of organization and collective bargaining at Long-view has been on an industrial basis.Crane, monorail, and transfercar operators were until only recently admitted to membership withinL. and S., Local 2678.O. F. Adney, who as president of L. and S.,Local 2640 signed the. agreement of 1935 between that local and theCompany, was a machine-shop employee; C. E. Richter, who aspresident of the Longview District Council Lumber and SawmillWorkers, signed the 1937 agreement between L. and S., Local 2640and the Company, was an employee in the electrical department.In February 1940 the Longview District Council Lumber and Saw-millWorkers, with which L. and S. Locals 2610 and 2678 are affili-ated, and the Cowlitz Metal Trades Council of Longview, Kelso, andVicinity, with which the I. B. E. W. and the I. A. M. are affiliated,entered into an agreement fixing the jurisdiction of the two councils;theMetal Trades Council was given jurisdiction over all employeesnot then members in good standing with the Lumber and SawmillWorkers Union and all new employees, who were in a series of occu-pations which included machinists and electricians and their helpers.The agreement provides for the formation of "a joint committee forthe purpose of negotiating an agreement with the companies coveringall employees and signed by both parties hereto, thereby combiningthe strength of both parties into one agreement with the employers."From the agreement and the testimony it is clear that these organiza-tions stand ready to bargain with the Company and other employersin the vicinity upon an industrial basis.The record indicates, and our experience persuades us, that, bar-gaining in the -lumber industry has generally had an industrialcharacter;h1 in the vast majority of representation cases arising inthe industry which have come before us, locals both of the Lumber andSawmill Workers, United Brotherhood of Carpenters & Joiners, andof the International Woodworkers of America, have been in agree-ment upon the appropriateness of an industrial unit.In view, therefore, of the history of collective bargaining at theLongview division and in the industry, and of the nature and organi-zation of the operations performed at Longview, we find inappropriateU SeeMatter of Weyerhauser Timber Coinpany, LongviewBranchandInternationalWoodwoi kei s of America,etc, 29 N L R B 571- LONG-BELL LUMBER COMPANY597,the units requested by the I. B. E. W., the I. A. M., and L. and S., Locals2610- and 2678.We find that all production and maintenance em-ployees' at the- Company's Longview division, excluding supervisory,clerical, office, and shingle-mill employees, and boommen, rafters, andslipmen; constitute a unit appropriate for the purposes of collectivebargaining, and that such unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI., THE DETERMINATION OF REPRESENTATIVESThe question concerning representation which has arisen can bestbe resolved by, and we shall accordingly direct, elections by secretballot.Since the'Boommen and Rafters is the only labor organization that,has indicated an interest in the election among boommen, rafters, andslipmen, only its name will appear on the ballot in that election. Inas-much as the four A. F. of L. affiliates urged separate units for theremaining employees whom we found to constitute a single unit, weshall direct that I.W. A., Local 36, and the A. F. of L. are theorganizations to appear upon the ballot in the election among suchemployees.The I. B. E. W., the I. A. M., and L. and S., Locals 2610and 2678, shall be set forth thereon in brackets as joint representativesaffiliated with the A. F. of L.Any organization desiring not to appearon the ballot shall notify the Regional Director to that effect within5 days after the receipt of this Decision and Direction of Elections;thereupon its name shall be omitted from the ballot.We shall direct that those eligible to vote in the elections shall bethe employees in the appropriate units who are employed by theCompany during the pay-roll period immediately preceding the dateof our Direction of Elections herein, including employees who did notwork during such pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laidoff, but excluding those who have since quit or been discharged for'cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Long-Bell Lumber Company, Longview,Washington, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All boommen, rafters, and slipmen employed by the'Companyat its Longview division, excluding shingle-mill slipmen and the 598DECISIONSOF NATIONALLABOR RELATIONS BOARDforeman ofthe log-pond department,constitute a unit appropriatefor the purposesof collectivebargaining'within the meaning ofSection9 (b) of the Act.3.All productionand maintenance employeesof the Company atitsLongview division, excluding supervisory,clerical,office, andshingle-mill employees,and boommen,rafters, and slipmen, constitutea unit appropriatefor the purposes of collectivebargaining withinthe meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat.449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Long-Bell Lumber Company, Longview,Washington,electionsby secret ballot shall be conducted as early as possible but not laterthan thirty(30) days from the date of this Direction of Elections,under the supervision of the Regional Director for the NineteenthRegion,acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations,(1) among all boommen,rafters, and slipmen, who wereemployed at the Company'sLongview division during the pay-rollperiod immediately preceding the date of-this Direction of Elections,including employees who did not work during'such pay-roll periodbecause they were ill or on vacation,and employees'who were thenor have since been temporarily laid off,but excluding shingle-millslipmen, the foreman of the log-pond department, and those who havesince quit or been discharged for cause,to determine whether or notthey desire to be represented by Boommen and Rafters,Local UnionNo. 107, chartered by the International Woodworkers of America,affiliated with the Congress of Industrial Organizations,and (2) amongall production and maintenance employees of the Company who wereemployed at its Longview division during the period immediatelypreceding the date of this Direction of Elections,including employeeswho did not work during such pay-roll period because they were illor on vacation, and employees who were then or have since been tem-porarily laid off,but excluding supervisory,clerical, office, and shingle-mill employees,and boommen,rafters; slipmen,and those who havesince quit or been discharged for cause,to determine whether theydesire to be represented by International Woodworkers of America,Local 36, affiliated with the C.I.0., or American Federation of Labor LONG-BELL LUMBERCOMPANY599[Lumber and Sawmill Workers Union, Local 2610, Lumber and Saw-millWorkers Union, Local 2678, International Brotherhood of Elec-tricalWorkers, Local Union #B77, International Association ofMachinists, Lodge 1350], or by neither.MR. WILLIAMM.LEISERSON,concurring- in part and dissenting inpart :Most of the electrical workers and machinists have organized them-selves under separate international labor organizations. I wouldtherefore permit,the-employees in these occupations to choose whetherthey' desire separate bargaining units or whether they want to beincluded in the larger bargaining unit. In a previous case involvinganother division of this same Company the Board gave machiniststhe right to choose their representatives separately from the otheremployees, and I think the machinists and electrical workers shouldhave the same right in the present case .1-223Matterof Long-Bell Lumber CompanyandInternational Association of Machinists, etc.,16 N. L. R. B. 892. SeeMatter of The Globe Machine and Stamping CoandMetalPolishers Union,etc., 3 N.L.R. B. 294;Matter of Weyerhauser Timber CompanyandInternationalWoodworkersof America, etc.,16 N. L. R. B. 902;Matter of Western Pipeand Steel Company of CaliforniaandInternationalBrotherhood of Boilermakers, etc.,17 N. L.R. B. 942.